Title: To George Washington from Brigadier General Hugh Mercer, 17 September 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 17th Sept. 1776 4 P.M.

I receved just now the favour of Col. Graysons Letter of Yesterday and in consequence shall send off a Detachment of the Men inlisted for the Flying Camp—to Powlis Hook—The Melitia of Pennsylva. and New Jersey stationed on Bergen and at Powlis Hook have behaved in a scandalous Manner—running off from their Posts on the first Cannonade from the Ships of the Enemy—Att all the Posts we find it difficult to keep the Melitia to their duty—By some Accounts recived to day—the Enemy met with a repulse from your Troops—I beg leave to congratulate your Excellency on the Success and hope it will Animate our

Army to act more generally with the Spirit of Freemen. I have the honour to be Sir your Excellencys Most obedt Sert

H. Mercer

